Citation Nr: 0905710	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-18 702	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for postoperative left 
foot osteotomy residuals, currently evaluated as 10% 
disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from August 1997 to February 
2002.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2003 rating action that increased the rating 
of the veteran's postoperative left foot osteotomy residuals 
from 0% to 10%; the Veteran appeals the 10% rating as 
inadequate.

In March 2005, the Veteran and his father testified at a 
Board hearing before the undersigned Veterans Law Judge in 
Washington, D.C.

By decision of June 2005, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

For the reasons expressed below, the matter on appeal is 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002) (38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claim on appeal has not been 
accomplished.

Subsequent to the issuance of the last Supplemental Statement 
of the Case (SSOC) in July 2008, the Veteran submitted 
additional medical evidence in connection with his claim, but 
did not waive his right to have this evidence initially 
reviewed by the RO.  38 C.F.R. § 20.1304(c) (2008) provides 
that any pertinent evidence submitted by an appellant which 
is accepted by the Board must be referred to the RO for 
review, unless this procedural right is waived by the 
appellant or representative.  Under the circumstances, the 
Board finds that this case must be remanded to the RO for 
readjudication with initial consideration of that additional 
evidence prior to a Board decision on appeal.

Appellate review of the evidentiary record indicates that the 
veteran's left foot disability may have worsened since the 
last comprehensive VA examination in December 2005.  In 
August 2006, a VA medical consultant opined that his 
postoperative left foot osteotomy residuals were moderately 
severe.  He also opined that peripheral nerve injury of the 
left tibial/sural nerve in the left lower leg was secondary 
to the service-connected left foot disability, thus raising 
the question of additional service-connected neurological 
disability.  On February 2008 examination, C. M., M.D., 
assessed left lower extremity reflex sympathetic dystrophy 
status post nerve injury.  In July 2008, Dr. C. M. stated 
that she reviewed March 2008 left ankle electromyographic 
(EMG) and left foot and lower leg magnetic resonance imaging 
(MRI) reports (which the Board notes are not contained in the 
claims folder), and recommended that the Veteran be scheduled 
for a 3-phase bone scan in order to determine whether he 
required surgery.  In August 2008, Dr. C. M. opined that the 
Veteran was unable to return to work and remained disabled 
secondary to a nerve injury.  

Where the record does not adequately reveal the current state 
of disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination 
that considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule an examination whenever evidence 
indicates that there has been a material change in disability 
or that the current rating may be incorrect.  38 C.F.R. 
§ 3.327(a) (2008); see Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Inadequate medical evaluation 
frustrates judicial review.  Hicks v. Brown,  8 Vet. 
App. 417, 422 (1995).  In this case, the duty to assist 
requires that the appellant be afforded VA orthopedic and 
neurological examinations to determine the current degree of 
severity of his service-connected left lower extremity 
disability.  Under the circumstances, the Board finds that 
this case must be remanded to the RO to obtain such new 
examinations to resolve the increased rating issue on appeal.  

The Veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, shall result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for any scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

Prior to the examinations, the RO should contact the Veteran 
and request him to sign and submit written authorization, 
following the current procedures in 38 C.F.R. § 3.159, 
permitting the release to the VA of copies of the complete 
clinical records of his treatment and evaluation for 
postoperative left foot osteotomy residuals up to the present 
time by Carole A. Miller, M.D., Ohio State University Medical 
Center, Department of Neurological Surgery, N-1021 Doan Hall, 
410 W. 10th Avenue, Columbus, Ohio 43210-1240.  

On remand, the RO should also obtain all records of 
outstanding podiatric, orthopedic, and neurologic (including 
EMG, MRI, and bone scan) testing and evaluation of the 
Veteran for his left foot disability at the Chalmers P. Wylie 
VA outpatient clinic (VAOPC) in Columbus, Ohio from July 2005 
up to the present time.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration 
thereof, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the 
Chalmers P. Wylie VAOPC in Columbus, Ohio 
all records of outstanding podiatric, 
orthopedic, and neurologic (including 
EMG, MRI, and bone scan) testing and 
evaluation of the Veteran for his left 
foot disability from July 2005 up to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

2.  The RO should contact the Veteran and 
request him to sign and submit written 
authorization permitting the release to 
the VA of copies of the complete clinical 
records of his treatment and evaluation 
for postoperative left foot osteotomy 
residuals up to the present time by 
Carole A. Miller, M.D., Ohio State 
University Medical Center, Department of 
Neurological Surgery, N-1021 Doan Hall, 
410 W. 10th Avenue, Columbus, Ohio 43210-
1240.  

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the Veteran to undergo VA 
orthopedic and neurological examinations 
by physicians to determine the nature and 
degree of severity of all postoperative 
left foot osteotomy residuals and how 
they impair him industrially.  The entire 
claims folder must be made available to 
the physician(s) designated to examine 
the veteran, and the examination reports 
should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests (to include X-rays and EMG, MRI, 
and 3-phase bone scan studies, if deemed 
appropriate) should be accomplished, and 
all clinical findings should be reported 
in detail and correlated to a specific 
diagnosis.  

All clinical findings, including range of 
motion studies of the left foot, 
expressed in degrees, and whether there 
is loss of use of the foot, should be 
reported in detail.  The examiners should 
specifically comment as to whether the 
veteran's postoperative left foot 
osteotomy residuals may best be 
characterized as moderate, moderately-
severe, or severe.  They should also 
comment as to the degree to which whether 
the veteran's service-connected 
postoperative left foot osteotomy 
residuals alone impair him industrially.  

The orthopedic examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the left 
foot.  If pain on motion is observed, he 
should indicate the point at which pain 
begins.  He should indicate whether, and 
to what extent, the Veteran experiences 
likely functional loss of the left foot 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion. 

The physicians must set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the Veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the increased 
rating claim on appeal in light of all 
pertinent evidence and legal authority.  
The RO should also consider the propriety 
of a separate rating for neurological 
disability deemed to be a postoperative 
residual of the veteran's service-
connected left foot osteotomy.  If the 
Veteran fails to report for any scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.

8.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish him and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and affords him the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

